Citation Nr: 0507135	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  99-09 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from October 1991 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claim for a 
TDIU.  The veteran filed a timely appeal to this adverse 
determination.

In May 2003, the Board issued a decision granting the 
veteran's claim for service connection for chronic major 
depression.  While the issue of a TDIU was also before the 
Board at that time, the Board determined that the issue of 
entitlement to a TDIU would be held in abeyance pending the 
RO's implementation of the Board's grant of service 
connection for chronic major depression and the assignment of 
a disability rating thereto.  The Board determined that this 
was the proper course of action in light of the fact that the 
two issues were inextricably intertwined, as the rating 
assigned to the veteran's chronic major depression could 
affect the TDIU issue.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO issued a rating decision in June 2003 
implementing the Board's decision, at which time it assigned 
a 100 percent rating for the veteran's chronic major 
depression, effective October 14, 1997.  The issue of the 
veteran's entitlement to a TDIU is now properly before the 
Board for appellate review.


FINDINGS OF FACT

1. The veteran is in receipt of a 100 percent schedular 
evaluation, effective October 14, 1997.

2. The veteran's claim for entitlement to a total rating for 
compensation purposes based upon individual unemployability 
was received on October 14, 1997.



CONCLUSION OF LAW

The veteran's claim of entitlement to a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities is moot.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to a total disability 
evaluation based on individual unemployability as a result of 
his service-connected disabilities.

The Board observes that the veteran filed his claim of 
entitlement to a total rating for compensation purposes based 
upon individual unemployability on October 14, 1997.  In June 
1998, the veteran's claim of entitlement to a total rating 
for compensation purposes based upon individual 
unemployability was denied on the basis that the veteran was 
not found to be unable to obtain or retain substantially 
gainful employment.  Nevertheless, in June 2003 the RO, in 
implementing a May 2002 Board decision on a claim for service 
connection for an acquired psychiatric disorder, granted the 
veteran a combined 100 percent disability evaluation for his 
service-connected disabilities, effective October 14, 1997.

The law provides that a total disability rating based on 
individual unemployability due to a service-connected 
disability may be assigned, where the schedular rating is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2003).  However, in the June 2003 rating decision, the 
veteran's service-connected disabilities were granted a 
combined 100 percent evaluation, effective October 14, 1997.  
A claim for entitlement to a total rating for compensation 
purposes based upon individual unemployability may not be 
considered when a schedular 100 percent disability rating is 
already in effect for service-connected disabilities.  See 
VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).  Thus, since the 
veteran has been awarded a combined 100 percent schedular 
rating for his service-connected disabilities, effective from 
October 14, 1997, the date of VA's receipt of his claim of 
entitlement to a total rating for compensation purposes based 
upon individual unemployability, the veteran is not eligible 
for entitlement to a total rating for compensation purposes 
based upon individual unemployability, which cannot run 
concurrently with the combined 100 percent disability rating.  
See Green v. West, 11 Vet. App. 472, 476 (1998) (citing 
Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("claim for 
[a total rating for compensation based upon individual 
unemployability] presupposes that the rating for the 
condition is less than 100%") and Holland v. Brown, 6 Vet. 
App. 443, 446 (1994) (100% schedular rating "means that a 
veteran is totally disabled") (reversed on other grounds)); 
see also VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).  
Therefore, the issue of a total rating based on individual 
unemployability is moot, and the Board may not exercise 
jurisdiction over the issue.  Green v. West, 11 Vet. App. 
472, 476 (1998).


ORDER

The claim of entitlement to a total rating for compensation 
based on individual unemployability due to service-connected 
disabilities is moot, and is dismissed for lack of 
jurisdiction.



	                        
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


